Citation Nr: 1707528	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  06-24 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to June 1965.

This matter originally came to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2012 the Board, in relevant part, denied the Veteran's claim of entitlement to an increased rating for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component.  In a February 2014 Memorandum Decision, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's August 2012 denial and remanded the claim for readjudication.

In December 2014, the Board again denied entitlement to an evaluation of greater than 30 percent for the service-connected bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component.  In a June 2015 Order, the Court vacated the December 2014 decision and remanded the claim for action consistent with the terms of a June 2015 Joint Motion for Remand (JMR).

In an August 2015 decision, the Board again denied entitlement to an evaluation of greater than 30 percent for the service-connected bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component.  In a March 2016 Order, the Court vacated the August 2015 decision and remanded the claim for action consistent with the terms of a March 2016 JMR.  In May 2016, the Board remanded the Veteran's claim for development as the Court ordered, including to obtain outstanding treatment records, and to accord the Veteran additional VA examination.

The foregoing development having been completed, the case is now again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The service-connected bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component has been manifested by pronounced symptoms throughout the entire period on appeal. 


CONCLUSION OF LAW

The criteria for a rating of 50 percent for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component have been met throughout the entire period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the U.S. Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  The RO provided the Veteran pre-adjudication notice by a letter dated in May 2004.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the claim, the RO issued complete notice in a March 2006 letter and the claim was readjudicated in a subsequently issued Supplemental Statement of the Case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Veteran has been afforded due process of law. See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  The Veteran has not asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  In addition, the Board remanded this claim in May 2016, for additional development ordered by the Court pursuant to a May 2016 JMR, including to accord the Veteran additional VA examination and to obtain any outstanding treatment records since 2011.  This development has been completed, and the Board finds that it may proceed with adjudication of the Veteran's claim.

The record now contains VA treatment records through November 2016 (see CAPRI Clinical Documents rec'd 1/11/17 (in Virtual VA Documents); see also VA tx (Palo-Alto) 2011-16 rec'd 7/18/16 (in VBMS)).  In addition the Veteran was afforded VA DBQ examination in November 2016.  The examination report enquiry and findings comply with the Board's May 2016 remand directions.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's May 2016 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims

II.  Increased Rating for Bilateral Foot Disability

The Veteran argues that his bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component is productive of pronounced symptoms unrelieved by orthopedic shoes or appliances.

As will be discussed below, the Board finds that the medical and lay evidence of record supports the assignment of a 50 percent disability evaluation for the Veteran's service connected bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component throughout the entire time period under appeal.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996); citing Gilbert, 1 Vet. App. at 54. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation.  See 38 C.F.R. § 3.951, 3.957.  

The Veteran was service-connected for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component in a December 2000 rating decision.  The disability was evaluated as 30 percent disabling, effective in August 1999.  In September 2004, the Veteran filed a claim for increase, asserting that his condition had worsened.  Specifically, he noted he had been given orthopedic appliances to wear.  

Under Diagnostic Code 5276, a 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation that is not improved by orthopedic shoes or appliances.  Id.

Throughout the time period on appeal, the Veteran has asserted that his bilateral pes planus disability causes severely painful symptoms not relieved by shoe inserts or orthopedic shoes, therapy or medications.  He described pain worsening with standing, walking, and climbing stairs.  The Veteran is competent to testify as to his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no evidence that his accounts of the nature and severity of his symptomatology and functional impairment are not credible.  As such, they are entitled to significant probative weight.

Medical evidence, including January 2008, September 2010, March 2011 VA examinations, and November 2016 VA DBQ examination reflect findings of tenderness on palpation of both heels and along the metatarsal tunnel component of both feet; bilateral valgus Achilles tendon; pronation without weightbearing and maximal pronation with weightbearing; everted calcaneus; bilateral rectus foot; decreased longitudinal arch height on weightbearing; the need for orthotic devices; and complaints of pain and pain accentuated on use.  (See, generally, January 2008, and September 2010 VA examinations for feet; March 2011 VA examination for feet and skin (marked rec'd in April 2011); and November 2016 VA DBQ VA examination for feet, (rec'd 11/28/16)).  In addition, the September 2010 VA examiner diagnosed bilateral pes planus with mild impact on activities of daily living (September 2010 VA Examination for Feet, p. 2 (rec'd 9/22/10).

Moreover, VA treatment records reflect complaints of and treatment for severe, chronic pain without relief from orthotics, pain on palpation, increasing bilateral foot pronation and continued plantar fasciitis, including with prescribed topical cream for pain, throughout the time period on appeal.  (See, generally, VA treatment records from 2003 to 2016).  These records, and the clinical findings therein, corroborate the Veteran's lay statements concerning the nature and severity of his symptoms.

This meets the criteria for a 50 percent evaluation under Diagnostic Code 5276 throughout the entire time period on appeal.  This is the maximum schedular evaluation for bilateral pes planus.  As such, a schedular rating in excess of 50 percent is not possible.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

In evaluating the Veteran's current level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  The Veteran has, at different times, complained of chronic, constant, and severe pain on use, unrelieved by orthotics, tenderness and limitations on standing, walking, and climbing stairs-all of which he is competent to report.  See, Jandreau, supra.  These symptoms have been reported and remarked upon by VA health care providers throughout the time period on appeal, and have been included and considered in the VA examinations.  Furthermore, the Board has specifically considered the Veteran's assertions in the award of a 50 percent evaluation in the present decision.  As such, the Veteran's subjective complaints are fully contemplated by the evaluation of 50 percent for bilateral pes planus assigned herein.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has considered the assignment of "staged" ratings in this case, but finds that the evidence does not show any distinct periods of time such as would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is noted that the Veteran underwent VA DBQ examination in November 2016.  At this time, the examiner described a disability picture reflecting, overall, mild foot and plantar fasciitis symptomatology with little to no impact on functional impairment.  (See November 2016 VA DBQ examination for feet).  However, the Board notes that the examination was conducted in absence of clinical findings, such as X-rays, whereas contemporary clinical findings in VA treatment records reflect continuing degenerative changes, including findings of pes planus with hallux valgus, and degenerative metatarsal phalangeal joint and dorsum hindfoot changes in 2015, 2012, and 2016 (VA tx (Palo-Alto) 2011-16, p. 8, 10, 11 (rec'd 7/18/16).  Thus, while the November 2016 VA examination report could be construed to represent a decrease in severity of the Veteran's symptoms, the findings are in contrast to contemporaneous clinical findings.  

Therefore, in the present case, the Board finds that the service-connected bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component has not materially changed and a uniform evaluation is warranted for the entire period.  See also 38 C.F.R. § 3.344 (2016) (changes in the medical presentation of a disability are to be handled in such a manner as to produce the greater degree of stability in disability evaluations-particularly where those disabilities are subject to episodic improvement).  

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case as other Diagnostic Codes covering other disabilities or injuries of the foot either would not result in a rating in excess of the 50 percent evaluation assigned herein (see 38 C.F.R. § 4.71a, Diagnostic Codes 5277 through 5284), or would be impermissible as "pyramiding" under 38 C.F.R. § 4.14; (see also Esteban, supra., as the Diagnostic Code would apply to symptomatology already contemplated in Diagnostic Code 5276.  The only basis available for higher evaluations are separate ratings for each foot under Diagnostic Code 5167 (loss of use of foot), which provides for a 40 percent disability rating.  While the Veteran's disabilities are certainly productive of limited function, the medical evidence does not show, nor does he allege, that he has actually lost the use of either foot.

The Board has considered the propriety of assigning an extraschedular rating.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd 572 F.3d 1366 (Fed. Cir 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Id., at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

Neither the first nor the second Thun element is satisfied here.  The Veteran's bilateral pes planus with plantar fasciitis and tarsal tunnel component is manifested by severe, chronic, constant pain and symptoms not relieved by shoe inserts or orthopedic shoes, therapy or medications.  He described pain worsening with standing, walking, and climbing stairs.  These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for musculoskeletal disabilities.  See 38 C.F.R. § 4.71, Diagnostic Code 5726. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as his symptomatology is directly contemplated by the rating criteria for bilateral pes planus.  In short, there is nothing exceptional or unusual about the Veteran's bilateral pes planus with plantar fasciitis and tarsal tunnel component because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, referral for extraschedular consideration is not warranted in the present case.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his bilateral foot disability has caused marked absence from work or has resulted in any hospitalizations.  38 C.F.R. § 3.321 (b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this particular case, however, the Veteran and his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Moreover, as above-discussed, the Board has referred out for AOJ action other claims for service-connection of other foot and ankle disabilities, including as secondary to the service-connected pes planus with secondary plantar fasciitis and tarsal tunnel component raised by the medical evidence of record.  Thus, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation of 50 percent for bilateral pes planus with plantar fasciitis and tarsal tunnel component, throughout the entire time period on appeal, is granted subject to statutory and regulatory provisions governing the payment of monetary benefits.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


